Case 6:20-cv-00497-ADA Document 66-9 Filed 04/09/21 Page 1 of 7




                EXHIBIT 9
Case 6:20-cv-00497-ADA Document 66-9 Filed 04/09/21 Page 2 of 7



           WILEY ELECTRICAL AND
         ELECTRONICS ENGINEERING
                DICTIONARY
Case 6:20-cv-00497-ADA Document 66-9 Filed 04/09/21 Page 3 of 7




  By the same author

        English-Spanish, Spanish-English Electrical and Computer
        Engineering Dictionary, published by John Wiley & Sons, Inc.

        Wiley s English-Spanish, Spanish-English Business Dictionary

        Wiley sEnglish-Spanish, Spanish-English Chemistry Dictionary

        Wiley s English-Spanish, Spanish-English Dictionary of
        Psychology and Psychiatry

        English-Spanish Legal Dictionary, Second Edition, published by
        Aspen Publishers
Case 6:20-cv-00497-ADA Document 66-9 Filed 04/09/21 Page 4 of 7




   WILEY ELECTRICAL AND
 ELECTRONICS ENGINEERING
        DICTIONARY




                      Steven M. Kaplan
                          Lexicographer




                        +IEEE
                          IEEE PRESS


                     ffiWILEY-
                     ~INTERSCIENCE
             A JOHN WILEY & SONS, INC., PUBLICATION
Case 6:20-cv-00497-ADA Document 66-9 Filed 04/09/21 Page 5 of 7




  Copyright © 2004 by John Wiley & Sons, Inc. All rights reserved.

  Published by John Wiley & Sons, Inc., Hoboken, New Jersey.
  Published simultaneously in Canada.

  No part of this publication may be reproduced, stored in a retrieval system or transmitted in any form or by
  any means, electronic, mechanical, photocopying, recording, scanning or otherwise, except as permitted
  under Section 107 or 108 of the 1976 United States Copyright Act, without either the prior written
  permission of the Publisher, or authorization through payment of the appropriate per-copy fee to the
  Copyright Clearance Center, Inc., 222 Rosewood Drive, Danvers, MA 01923,978-750-8400, fax 978-646-
  8600, or on the web at www.copyright.com. Requests to the Publisher for permission should be addressed
  to the Permissions Department, John Wiley & Sons, Inc., 111 River Street, Hoboken, NJ 07030, (201) 748-
  6011, fax (201) 748-6008.

  Limit of Liability/Disclaimer ofWarranty: While the publisher and author have used their best efforts in
  preparing this book, they make no representation or warranties with respect to the accuracy or
  completeness of the contents of this book and specifically disclaim any implied warranties of I
  merchantability or fitness for a particular purpose. No warranty may be created or extended by sales
  representatives or written sales materials. The advice and strategies contained herein may not be suitable
  for your situation. You should consult with a professional where appropriate. Neither the publisher nor
  author shall be liable for any loss of profit or any other commercial damages, including but not limited to
  special, incidental, consequential, or other damages.

  For general information on our other products and services please contact our Customer Care Department
  within the U.S. at 877-762-2974, outside the U.S. at 317-572-3993 or fax 317-572-4002.

  Wiley also publishes its books in a variety of electronic formats. Some content that appears in print, however,
  may not be available in electronic format.


  Library of Congress Cataloging-in-Publication Data is available.

  Kaplan, Steven M.

  Wiley Electrical and Electronics Engineering Dictionary

  ISBN 978-0-471-40224-4
Case 6:20-cv-00497-ADA Document 66-9 Filed 04/09/21 Page 6 of 7




    PREFACE AND NOTES ON THE USE OF THIS
                DICTIONARY




 This dictionary has over 35,000 entries, each of which occupies a place in one or more of
 the many areas of expertise encompassed by electrical and electronics engineering. All
 available sources were consulted, seeking to ascertain the exact manners in which each
 term is currently utilized. Textbooks, handbooks, treatises, instruction manuals, theses, ar-
 ticles, reports, Usenet postings, and so on, were researched during the process of selecting
 the terms and writing their definitions, with a good number of entries having multiple pro-
 vided connotations.

 The Internet was used extensively throughout this project, and if one or more persons or
 entities used a given technical term in the areas covered by this dictionary, there is a decent
 chance it was taken into consideration. If any given words or phrases were used frequently
 by multiple people, in varied settings, and when referring to serious endeavors, there is a
 pretty good chance it can be found in this dictionary. Even so, some terms that continue to
 appear may not be found here. If a user feels that a given word or phrase not found in this
 dictionary should be added to a future edition, or wishes to otherwise comment on this
 book, an email maybesenttotheauthorat:wileyieee@yahoo.com.

 There are no special rules for the use of this dictionary. The user simply looks up the de-
 sired term to find its definition, plus other practical information when appropriate. When
 a word or phrase is the same as another, this is clearly stated so as to easily find the
 definition.

 This dictionary could not have been prepared without the contributions of George 1.
 Telecki, Associate Publisher at John Wiley & Sons. He had the idea for this dictionary,
 suggested the approach and format, and throughout the project provided inestimable sup-
 port and guidance.

 This dictionary has been prepared within the exquisite nature settings of Northwestern
 Austria. Mr. Wolfgang GieBer is the person who determined that I should be allowed to
 perform my work as an author in this wonderful country. I am tremendously grateful to
 him for kindly providing me with the opportunity to live here.

                                                                             Steven M. Kaplan
 Austria, Europe
 October, 2003


                                                v
      Case
floppy-disk     6:20-cv-00497-ADA
            drive                                    Document
                                                          292 66-9 Filed 04/09/21       Pagepropylene
                                                                           fluorinated ethylene 7 of 7 resin
floppy-disk drive A disk drive which reads data from, and            fluid computer A digital computer which utilizes logic ele-
   writes data to, a floppy disk. Also called floppy drive.             ments powered by a fluid, such as air. Such a computer has
floppy drive Same as floppy-disk drive.                                 no electronic circuits, nor any moving parts.
floppy optical Same as floptical.                                    fluid damping The use of a fluid to reduce or limit the ampli-
                                                                        tude of a mechanical motion, such as a vibration. An exam-
flops Same as FLOPS.
                                                                        ple is the use of a ferrofluid for damping the motion of a
FLOPS Abbreviation of floating-point operations per second.             high-frequency speaker. Also called viscous damping.
   The number of floating-point operations performed per sec-
                                                                     fluid-flow meter Same as flowmeter.
   ond. It is a commonly used benchmark to measure the speed
   of a processor. Such speeds are usually indicated in multi-       fluid-level indicator An electronic device, instrument, or
   ples of FLOPS, such as gigaflops, or teraflops.                      system which indicates the level of a fluid.
floptical Acronym for floppy optical. A disk or disk drive           fluid logic Logic operations performed using interactions
   which incorporates a combination of magnetic and optical             between fluids. Such operations do not utilize electricity,
   technologies, to provide more storage capacity and speed             nor require any moving parts. Seen, for instance, in a fluid
   than ordinary floppy disks.                                          computer.
flow 1. A smooth and uninterrupted motion, progress, or              fluid meter Same as flowmeter.
   sequence. For example, the movement of a fluid through a          fluidic 1. Of, pertaining to, or characteristic of a fluid. Also,
   duct. 2. The movement of electric charges. For instance,             in the form of a fluid. 2. Pertaining to, controlled by, or
   the flow of electrons through a conductor. 3. The movement           employing fluidics.
   of information through a system. Also, the sequence in            fluidics A technology which employs fluids in motion to carry
   which operations are performed. For example, the move-               out functions that would otherwise be performed by electri-
   ment from point to point within a flowchart.                         cal and electronic circuits. Such functions include those in-
flow chart Same as flowchart.                                           volved in control, amplification, processing, logic, and sens-
flow control A system which regulates a flow through a given            ing. Devices employing this technology have no moving
   channel, such as a communications line, a conduction path,           parts, are characterized by high reliability, ease of mainte-
   or a duct. For instance, it may entail a process which times         nance, and extremely high resistance to electromagnetic in-
   transmitted signals in a manner that faster devices can com-         terference. Used, for instance, where electronic circuits can
   municate with slower devices without data loss.                      not be used, such as explosive environments.
flow diagram Same as flowchart.                                      fluorescence The emission of electromagnetic radiation, such
flow direction The direction, usually indicated by arrows, in           as light, by a body which has been excited by another form
   which operations proceed in a flowchart.                             of energy, such as electron bombardment. Fluorescence is a
                                                                        form of luminescence whose persistence is less than about
flow line In a flowchart, a line or arrow indicating the direc-
                                                                         10-8 second, while phosphorescence persists longer. That
   tion in which operations proceed. Also spelled flowline.
                                                                        is, within 10-8 second or sooner from the excitation ceasing,
flow meter Same as flowmeter.                                           so does fluorescence. Used, for instance, in spectroscopy,
flow soldering A automated method of soldering electronic               CRTs, and in lighting.
   components to circuit boards, in which molten solder is           fluorescence microscope A light microscope which utilizes
   pumped from a reservoir through a spout to form a wave.              fluorescent light to analyze specimens. Well suited for the
   The board is passed through the wave via an inclined con-            study of living cells without damaging samples. Also called
   veyor. This technique minimizes the heating of the board.            fluorescent microscope.
   Also called wave soldering.
                                                                     fluorescence microscopy The use of a fluorescence micro-
flowchart Also spelled flow chart. Also called flow dia-                scope for the analysis of specimens. Also called fluores-
   gram, or control diagram. 1. A diagram which uses a set              cent microscopy.
   of standard symbols to represent the sequence of operations
                                                                     fluorescent lamp A gas-discharge lamp whose light is pro-
   of a system. 2. A diagram which uses a set of standard
                                                                        duced through fluorescence. Such a lamp usually consists
   symbols to represent the sequence of operations of a com-
                                                                        of a tube coated with a fluorescent substance, and contains
   puter program or system. Such a chart may show, for in-
                                                                        mercury vapor. A current passing through the tube excites
   stance, the flow of data, or the steps of a subroutine.
                                                                        the vapor, whose ultraviolet emissions excite the coating,
flowline Same as flow line.                                             which in turn emits visible light. Also called fluorescent
flowmeter An instrument which measures and indicates the                tube.
   flow of a fluid. Also spelled flow meter. Also called fluid       fluorescent material A material which emits electromagnetic
   meter, fluid-flow meter, or velocimeter (2).                          radiation, especially light, when irradiated with another fonn
fluctuating current A DC whose value varies in an irregular             of energy, such as X-rays or an electron beam.
   manner.                                                           fluorescent microscope Same as fluorescence microscope.
fluctuation noise Noise which fluctuates in a random manner,         fluorescent microscopy Same as fluorescence microscopy.
   and which usually is the aggregate of a large number of
                                                                     fluorescent screen A screen coated with a fluorescent sub-
   overlapping transient disturbances. The occurrence and
                                                                         stance. Used, for instance, in CRTs, fluoroscopes, or scin-
   magnitude of such noise can not be predicted. Examples in-
   clude electrical noise and cosmic noise. Also called ran-             tillation counters.
   dom noise.                                                         fluorescent substance A substance which emits electromag-
fluence The passing of particles, such as electrons or photons,          netic radiation, especially light, when irradiated with another
   through a given area, such as a square centimeter. May be             form of energy, such as X-rays or an electron beam. Exam-
   expressed, for instance, in particles per second. Also called         ples include cesium chloride, and cadmium sulfide.
   particle fluence.                                                  fluorescent tube Same as fluorescent lamp.
fluid A form of matter which has no defined shape, and whose          fluorinated ethylene propylene resin A thermoplastic mate-
   atoms or molecules move freely past one another. A fluid is           rial with excellent electrical insulating properties, in addition
   usually a gas or a liquid, and tends to assume the shape of its       to resistance to heat and chemicals. Used, for instance, for
   container.                                                            wire and cable insulation. Its abbreviation is FEP resin.
